DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 16 and 26-28 in the reply filed on 1/14/2022 is acknowledged. The traversal is on the ground(s) that there is not a search burden between the groups. This is not found persuasive because search burden is not a required criterion for showing lack of unity in applications submitted under 35 USC 371.
The requirement is still deemed proper and is therefore made FINAL. Claims 17-25 and 29—35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/14/2022.

Claim Objections
Claim 16 is objected to because of the following informalities: The word “extends” is used where “extending” would be grammatically correct. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shick (US 6,257,231).

Regarding claim 16, Shick discloses an inhaler for delivering a therapeutic aerosol (column 1, lines 8-18) having a main housing that extends longitudinally (column 4, lines 61-67, figure 6A, reference numeral 310) between a distal end where a cap is joined (figure 2A) to an output extension (column 4, lines 61-67, figure 2A, reference numeral 320). The output extension is hollow (figure 6A) and is designed to be placed in the mouth of a user (column 4, lines 34-40). The hollow portion is therefore considered to meet the claim limitation of a mouthpiece air channel. The housing devices a chamber (column 4, lines 61-67), which is considered to meet the claim limitation of a capsule cavity since it is open and could therefore accommodate a capsule. An umbrella valve (figure 6A, reference numeral 680) having an inner (figure 6A, reference numeral 672) and outer (figure 6A, reference numeral 673) concentric rings of sector openings where the outer openings have a larger area than the inner openings (column 7, lines 6-15, figure 6A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zinovik (WO 2015/166350) in view of Shick (US 6,257,231).

Regarding claims 16 and 26, Zinovik discloses a flavored nicotine powder inhaler where nicotine powder is delivered at air flow rates that mimic a smoking regime (abstract). The inhaler has a mouthpiece portion (figure 1, reference numeral 12) and a distal end portion (figure 1, reference numeral 14) with a nicotine capsule held between them (page 9, lines 21-27, figure 1, reference numeral 14). The ends form a cavity in which the capsule is contained (figure 1). A single linear air channel extends from the capsule to the mouthpiece portion (page 9, lines 28-29, page 10, lines 1-9, figure 3, reference numeral 15), which is considered to meet the claim limitation of a mouthpiece air channel. The nicotine powder particles have a size distribution that such that 90% of the particles are between about 2-6 micrometers (page 5, lines 5-10), indicating that the median particle size must be in that range. The nicotine powder is used to treat a disease (page 5, lines 1-4). Zinovik does not explicitly disclose (a) the mouthpiece air channel having a boundary element and (b) the median particle size between about 1-5 micrometers.
Regarding (a), Shick teaches an inhaler for delivering a therapeutic aerosol (column 1, lines 8-18) having a main housing that extends longitudinally. The housing devices a chamber (column 4, lines 61-67), which is considered to meet the claim limitation of a capsule cavity since it is open and could therefore accommodate a capsule. An umbrella valve (figure 6A, reference numeral 680) having inner (figure 6A, reference numeral 672) and outer (figure 6A, reference numeral 673) concentric rings of sector openings where the outer openings have a larger area than the inner openings (column 7, lines 6-15, figure 6A) is located at the downstream end of the chamber (column 6, lines 60-65). Shick additionally teaches that providing these circumferential openings in an aperture barrier (column 2, lines 58-961) creates back pressure that reduces particle size (column 2, lines 48-54) so that more of the droplets reach the bronchial passageways rather than impacting the oropharynx (column 1, lines 30-40) when medicating using medical aerosols (column 2, lines 26-28).

Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the median particle size fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zinovik (WO 2015/166350) in view of Shick (US 6,257,231) as applied to claim 26 above, and further in view of Stenzler (US 2017/0071248).

Regarding claim 27, modified Zinovik teaches all the claim limitations as set forth above. Modified Zinovik does not explicitly teach a flavor contained in the capsule.
Stenzler teaches a dry powder nicotine formulation suitable for inhalation having both nicotine and flavor particles [0010]. The flavor particles have a size range of about 50 to about 200 microns [0055]. The formulation is contained in a capsule to be used in a dry powder inhaler [0025].
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zinovik (WO 2015/166350) in view of Shick (US 6,257,231) as applied to claim 26 above, and further in view of Valentini (US 4,069,819).

Regarding claim 28, modified Zinovik teaches all the claim limitations as set forth above. Modified Zinovik does not explicitly teach the capsule rotating. 
Valentini teaches an inhalation device having a cylindrical inhalation device that makes movements about and along its longitudinal axis such as rotation (abstract) to provide complete nebulization of the powdered medicament (column 1, lines 21-26).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the capsule of modified Zinovik with the movement of Valentini. One would have been motivated to do so since Valentini teaches that allowing a capsule to move about its longitudinal axis provides complete nebulization of the powdered medicament.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747